Citation Nr: 0817206	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-34 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar back 
disability.

2.  Entitlement to service connection for the residuals of 
throat surgery.

3.  Entitlement to service connection for various 
disabilities due to service in the Persian Gulf, consisting 
of memory loss, muscle pain, chronic fatigue, foot 
infections, insomnia, oozing from skull, arthralgias, drug 
allergies, and complications from anthrax inoculations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had verified active service from November 1988 to 
July 1989 and from November 1997 to November 2000.  He claims 
additional active service between 1989 and 1997, to include 
service in the Persian Gulf in 1990-1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appeal was subsequently transferred to the 
Roanoke, Virginia, RO.

The veteran appeared at a hearing before the undersigned at 
the Board in April 2006. 

In May 2006, the Board granted a motion to advance this case 
on its docket.

In June 2006, the Board remanded this matter for further 
development.  

In various letters, the veteran raised the issues of service 
connection for meniscus tears in both knees, advanced 
tendonitis with dislocations in both shoulders, PTSD, 
gastroesophageal reflux disease, tinnitus, high cholesterol, 
swelling and inflammation on the top of the stomach, and 
bursitis.  As these issues are not properly before the Board, 
they are referred to the RO for appropriate action.  

The issues of entitlement to service connection for chronic 
fatigue complications due to anthrax inoculations, and leg, 
muscle pain and joint aches and pains are remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the veteran, his 
current degenerative disc disease of the lumbar spine is of 
service origin.  

2.  The veteran does not have a current throat disorder.

3.  The veteran's current cognitive disorder, NOS, claimed as 
memory loss, is the result of a head injury during active 
service.  

4.  Oozing from the scalp and foot infections, claimed as 
undiagnosed illnesses resulting from Gulf War service, are 
the result of seborrheic dermatitis and eczema/dry skin, for 
which service connection is already in effect.  

5.  Sleeplessness, claimed as an undiagnosed illness 
resulting from Gulf War service, is the result of excessive 
periodic limb movements of sleep, and depression which 
results from his service connection anxiety with panic 
attacks, for which service connection is already in effect.  

6.  Drug allergies, claimed as an undiagnosed illness 
resulting from Gulf War service, have been attributed to 
allergic reactions to medications and are not undiagnosed 
illness resulting from Gulf War service, or related to the 
veteran's period of service. 


CONCLUSIONS OF LAW

1.  The veteran's current degenerative disc disease of the 
lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007). 

2.  A throat disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303.

3.  A cognitive disorder, NOS, was incurred during a period 
of ACDUTRA.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1113 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303.

4.  Oozing from the scalp and foot infections, are not the 
result of undiagnosed illness due to Gulf War service and are 
related to seborrheic dermatitis and eczema/dry skin for 
which service connection is already in effect.  38 U.S.C.A. 
§§ 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007). 

5.  Sleeplessness is not the result of an undiagnosed illness 
due to Gulf War service and is related to periodic limb 
movements of sleep and depression, due to anxiety with panic 
attacks, for which service connection is already in effect.  
38 U.S.C.A. §§ 1110, 1131, 1137; 38 C.F.R. §§ 3.303, 3.317.

7.  Drug allergies are not the result of an undiagnosed 
illness due to Gulf War service or attributable to the 
veteran's periods of active service.  38 U.S.C.A. §§ 1110, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The initial undated VA letter, sent in response to the 
veteran's October 2001 application for compensation, and the 
March 2005 and June 2006 VCAA letters, informed the appellant 
of the information and evidence necessary to substantiate the 
claim, what types of evidence VA would undertake to obtain, 
and what evidence the appellant was responsible for 
obtaining.  

The letters did not explicitly tell him to submit all 
relevant evidence in his possession.  An error by VA in 
providing notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C.A. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The letters did tell him to 
submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure to provide explicit notice 
to submit relevant evidence in his possession. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal in June 2006.  As the Board 
concludes below that the preponderance of the evidence is 
against the above claims, any question as to the appropriate 
disability ratings or effective dates to be assigned is 
rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As portions of the notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However, the timing deficiency was remedied by 
the readjudication of the claim after sending the above 
notices.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

There has been compliance with the assistance requirements of 
the VCAA.  In its previous remand, the Board noted that the 
veteran contended that he served in the Persian Gulf during 
the Persian Gulf War.  The Board instructed that efforts 
should be made to verify such service.

As discussed below, records were obtained, but these did not 
show whether the veteran had qualifying service in the 
Persian Gulf.  The Gulf War claims decided in this decision 
are being denied because the claimed symptoms are 
attributable to already service connected disabilities or 
because they are attributable to diagnosed illnesses for 
which there is no competent evidence linking them to service.  
Thus, service connection could not be established on the 
basis of the presumptions afforded Gulf War veterans, and 
further efforts to verify the veteran's status as a Gulf War 
veteran could not serve to substantiate his claims.

NPRC, in response to the Board's request, forwarded copies of 
the veteran's service personnel records.  It further noted 
that the veteran had active service from November 1988 to 
July 1989 and from November 1997 to November 2000.  The 
additional forwarded records reflect periods of active duty 
for training while in the Reserves in 1997. 

The veteran has also been afforded several VA examinations 
and all service medical, VA and private treatment records, 
have been obtained insofar as possible.  Based upon the 
foregoing, no further action is necessary to assist the 
veteran in substantiating the claim.


Service Connection

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309 (2007). 

For veterans with service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Under this law and regulation, service connection 
may be warranted for a Persian Gulf veteran who exhibits 
objective indications of "a qualifying chronic disability" 
that became manifest during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011.  38 C.F.R. 
§ 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness. Id.

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

At the outset, the Board notes that service connection is 
currently in effect for the following disorders:  migraine 
headaches, right Achilles tendonitis, recurrent sinusitis, 
periodic limb movements of sleep, anxiety with panic attacks, 
right chondromalacia patella, degenerative joint disease of 
the right shoulder, residuals of a coccygeal fracture, 
asthma, coronary artery disease, and multiple nevi with 
seborrheic keratoses, seborrheic dermatitis, and eczema.  


Low Back

The Board notes that in a December 1993 letter, H. Heck D.C., 
indicated that the veteran had been under his care since 
February 1993.  He reported that the veteran suffered from 
acute subluxation of C5 and 6 with associated neuralgia and 
acute subluxation of L5 with associated dural sleeve 
adhesives.  He stated that the veteran's condition was 
exacerbated by stressful conditions.  At the time of a 
November 1996 reserve enlistment examination, normal findings 
were reported for the spine and lower extremities.  On his 
November 1996 report of medical history, the veteran checked 
the "no" boxes when asked if he had or had ever had 
recurrent back pain; lameness; bone, joint or other 
deformity; or arthritis, rheumatism, and bursitis.  

In July 2000, the veteran was seen with complaints of back 
pain for a day.  He noted that on stepping up he heard a pop 
in his lower back and was unable to straighten up.  He 
reported that it hurt more when sitting, lying down, and 
getting up.  A diagnosis of acute low back pain was rendered 
at that time.  The veteran's gait was antalgic and his range 
of motion was reported as full.  

At the time of an October 2002 VA examination, the veteran 
indicated that there were records indicating that his went to 
sick call for low back pain.  The examiner noted that the 
pain that the veteran was describing at the time of the 
examination was low back pain, with significant radiation 
down his left leg and numbness toward the left foot.  The 
examiner noted that a previous lumbar spine x-ray had been 
normal.  He observed that a MRI performed in August 202 had 
revealed a significant ruptured herniated disc at L5-S1 with 
sciatic nerve root compression, which fit the clinical 
picture.  He noted that the claims folder was rather large 
and he may have missed a prior injury but stated that if VA 
could go through the claims folder and find that there were 
related injuries to his back while on active duty than the 
present finding could be considered service-connected.  

In December 2003, the veteran underwent a L5 laminectomy, a 
L5-S1 facetectomy and foraminotomy; a L5-S1 pedicular fusion; 
and placement of onlay bone graft overlying the transverse 
process.  

At his April 2006 hearing, the veteran testified that that he 
was having associated numbness traveling throughout his lower 
extremities.  He indicated that his back problems had 
affected his employment.  The veteran stated that he was not 
supposed to sit, stand, or do anything for prolonged periods.  
He noted that he missed a minimum of one day per week due to 
his back problems.  

In June 2006, the Board remanded this matter for further 
development, to include a VA examination.  

The veteran was afforded the requested VA examination in 
January 2007.  The examiner indicated that the claims folder 
was made available and reviewed.  The examiner noted that a 
review of the record revealed the December 1993 findings of 
Dr. Heck.  The examiner further observed that an examination 
performed in September 1994 revealed that the veteran was in 
excellent health but the veteran answered yes to recurrent 
back pian.  He noted that physical examination performed at 
that time revealed no indication of back abnormalities.  The 
examiner further observed that an examination performed in 
1996 also disclosed no abnormalities of the back.  The 
veteran also reported having no recurrent back pain at that 
time.  

The examiner also noted that examination performed in 
September 1998 made no mention of back abnormalities.  He 
added that in July 2000, the veteran was seen at Winn 
Community Army Hospital with back pain for a day.  When 
stepping up, the veteran had heard a pop in the lower back.  
He had not been able to move for 30 minutes.  It hurt when 
sitting up, lying down, or getting up.  The examiner also 
noted the physical findings and indicated that a sick call 
slip was in the file.  The examiner also reported the results 
of a 2003 MRI and the December 2003 surgery.  

The examiner rendered a diagnosis of degenerative disc 
disease of the lumbar spine, status post diskectomy and 
lumbar fusion, with moderate limitation of motion.  The 
examiner noted that the veteran's service dates remained in 
question.  He stated that his opinion was based upon 
confirmed dates of service from 1988 to 1989 and from 1997 to 
2000.  The examiner noted that the first complaint of low 
back pain was after his first period of service and prior to 
his last tour of service (1997-2000).  He observed that there 
was no documentation of the existence of back pain in 1988-
1989.  He also noted that another isolated incident of back 
pain was documented while on active duty in July 2000.  He 
stated that back pain was addressed after an August 2002 MRI 
report disclosed disc disease.  

The examiner opined that with no available evidence of 
recurrent visits to a private or military facility between 
the above mentioned dates, suggesting chronicity of this 
problem, it would be difficult to determine with certainty 
whether the current back pain was a result of that one bout 
of back pain in 2000.  He noted that current back disability 
as a result of a disease during service was unable to be 
determined without speculation.  

As to the question of whether the current back disability 
pre-existed service beginning in 1997, the examiner indicated 
that except for the chiropractic note of treatment in 1993, 
there were inconsistent responses to complaints of back pain 
on physical examination until his entry in 1998, which 
suggested minor and very intermittent episodes of 
nondisabling back pain. He noted that physical examination 
did not reveal any spine abnormality.  He further observed 
that the veteran checked the no history of back pain on his 
enlistment examination in 1998.  The examiner stated that the 
veteran's current back disability did not preexist active 
service beginning in November 1997.  

While the January 2007 VA examiner indicated that it would be 
speculative to render an opinion as to whether the veteran's 
current back disability was related to service, he did 
conclude that the veteran's current back disorder did not 
pre-exist the period of service which began in November 1997.  
The examiner seemed to find some possibility of a 
relationship by commenting that it could not be stated with 
"certainty" that a relationship existed.  Of course such 
certainty is not required for a grant of service connection.  
38 U.S.C.A. § 5107(b).  

The veteran was seen with complaints of back pain and injury 
while in service in July 2000.  Within a year of his release 
from service, the veteran claimed entitlement to service 
connection for low back problems, namely a disability of his 
coccyx.  Although the veteran was afforded several VA 
examinations in March 2002, there was no examination of the 
low back area.  Moreover, while x-rays taken of the lumbar 
spine in July 2002 revealed no abnormalities, a MRI performed 
in August 2002 revealed broad based disc herniation at L5-S1.  
The October 2002 VA examiner indicated that the August 2002 
MRI showed a significant ruptured disc.  Such findings were 
made in close proximity to the veteran's release from 
service.  

Furthermore, the veteran has testified and reported a 
continuity of symptomatology with regard to his low back pain 
for the time period immediately following service until the 
findings made on the August 2002 MRI and thereafter.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
The evidence is at least in equipoise as to whether the 
veteran's current degenerative disc disease is related to his 
period of service.  Based upon the above, and resolving 
reasonable doubt in favor of the veteran, service connection 
is warranted for degenerative disc disease of L5-S1.  

Residuals of Throat Surgery

The veteran's service medical records reveal that he was he 
was seen in September 1995 with complaints of progressive 
increasing sore throat and difficulty swallowing.  He was 
also noted to have poor oral intake and increasing pain in 
the right ear with stiffness.  He was given erythromycin.  
The condition progressed and gross tonsillar edema, erythema, 
and fluctuance became present.  The veteran was admitted and 
given intravenous antibiotics.  When seen by an 
otolaryngologist, there was a notation made of a right 
peritonsillar abscess being partially decompressed.  A needle 
was unable to be inserted into the abscess cavity.  A 
tonsillectomy was subsequently performed in 1996.  

During his period of service from November 1997 to November 
2000, the veteran was seen with complaints of a sore throat 
on several occasions in conjunction with upper respiratory 
infections and colds.  At his March 2002 VA examination, the 
veteran indicated that he did not have any sore throat 
problems.  

At his April 2006 hearing the veteran testified that his 
current throat problems consisted of "a growth of some 
kind" and "some kind of narrowing."  He had not been told 
by any physician the cause of his throat problems.  He noted 
that one physician stated that it might have been caused by 
scarring from the throat surgery.  

In June 2006, the Board remanded this matter for further 
development, to include a VA examination.  The veteran was 
afforded the requested VA examination in January 2007.  

At the time of the January 2007 VA examination, the examiner 
reported that the claims folder had been available and 
reviewed.  The examiner observed that the veteran had had 
throat surgery in the 1990's.  The examiner noted the above 
history with regard to the veteran's throat problems, 
including the tonsillectomy in 1996.  He further observed 
that the veteran had had an episode of acute pharyngitis in 
1997, which had required no surgical intervention.  

The examiner noted that the veteran denied any recurrent 
tonsillitis since the above dates and observed that the 
veteran had not been on any antibiotics for this condition.  
His main complaint was intermittent episodes of choking when 
eating hamburger or chips or similar food.  The examiner also 
noted that the veteran reported having been diagnosed with 
GERD and esophageal stricture requiring dilatation in 2001 or 
2002.  

The examiner observed that the veteran had undergone an 
esophagogastroduodenoscopy in March 2006, which showed mild 
erythema of the gastroesophageal junction, few linear 
superficial erosions in the distal third of the esophagus, 
nonerosive gastritis, and duodenitis.  No dilatation was 
performed.  He also observed that in February 2004 an upper 
endoscopy was performed which showed a normal esophagus, mild 
erythema of the gastric mucosa, and mild duodenitis in the 
bulb.  The veteran denied any symptoms of regurgitation.  It 
was mostly food, hamburger, and popcorn, getting stuck in the 
upper esophagus.  

Examination of the throat was normal.  The examiner indicated 
that the veteran had a completely normal throat examination.  
He stated that the veteran described symptoms related to 
episodic reflux which was a gastrointestinal problem and not 
an intrinsic throat problem.  He further noted that barium 
swallow and upper GI series performed in January 2007 were 
completely normal.  He also indicated that an upper endoscopy 
performed in 2004 showed a normal esophagus.  The examiner 
opined that the veteran did not have a chronic disability of 
the throat and stated that there was no evidence of residuals 
of the 1996 tonsillectomy.  

The Board notes that the veteran has expressed his belief 
that he has a current throat disorder which is related to 
service.  The veteran would be competent to report current 
symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson 21 Vet. App. 303 (2007).  The 
veteran has not actually reported current symptoms.  He has 
reported anatomical deformities, but no resultant 
symptomatology.  As a lay person he lacks the expertise to 
diagnose deformities of the throat, since they are not 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may 
provide eyewitness account of medical symptoms).

Physical examinations and diagnostic testing have not 
demonstrated the deformities reported by the veteran and 
there is no other competent evidence of a current throat 
disability.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
Degmetich v. Brown, 104 F. 3d 1328 (1997) Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  It has not been shown that the veteran currently has 
a throat disorder.  The preponderance of the evidence is, 
therefore, against the claim and there is no doubt to be 
resolved.  

Gulf War Related Illnesses

The veteran maintains that he currently has memory loss. 
muscle pain, foot infections, sleeplessness, oozing from 
skull, arthralgias, and drug allergies.

The veteran has testified as to having served in the Gulf War 
theater of operations in the time frame from 1990 to 1991.  
The Board further observes that the veteran was a member of 
Co A 280 Signal Battalion for the National Guard located in 
Delaware and that he was awarded the National Defense Service 
Medal for standing good service with the Delaware Army 
National Guard during Operation Desert Shield/Desert Storm 
from August 1990 to March 1991.  

The veteran was also awarded the Delaware National Defense 
Service Ribbon for serving honorably in the Delaware Army 
National Guard during Operation Desert Shield/Desert Storm 
from August 1990 to August 1991.  However, such awards do not 
indicate whether the veteran served in Southwest Asia during 
the Gulf War.  

Memory Loss

The veteran was afforded a VA examination in January 2007 to 
determine if any current memory loss was as a result of Gulf 
War service.  The examiner indicated that the veteran's 
claims folder was available for review.  The veteran stated 
that he was deployed to Saudi Arabia for about six to eight 
months but could not talk about this.  The examiner noted 
that the veteran was currently service-connected for 
neurosis, which was evaluated as 10 percent disabling.  

The examiner observed that the veteran's medical records 
revealed a head injury in the early 1990's, chronic 
migraines, anxiety with panic attacks, and a mini stroke, 
subsequent to the head injuries.  Following examination, 
diagnoses of PTSD and cognitive impairment, not otherwise 
specified, were rendered.  

The examiner noted that the veteran's memory disorder, as he 
described it, was certainly believable, and most likely 
caused by the head injuries that he suffered in the military.  

The veteran's claimed memory loss is diagnosed as a cognitive 
disorder, NOS, thus it is not an undiagnosed illness.  A 
cognitive disorder, NOS, is not listed among the medically 
unexplained chronic multi-system illnesses recognized by VA, 
nor has VA determined by regulation that a cognitive 
disorder, NOS, warrants a presumption of service connection 
in Gulf veterans.  38 C.F.R. § 3.317(a)(2).  Thus, the 
claimed disability is not a "qualifying chronic disability" 
and presumptive service connection under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 is not warranted.

The veteran sustained a blunt trauma to the right temporal 
area while on active duty for training in August 1992.  The 
examiner noted that the veteran sustained a head injury in 
the early 1990's and has indicated that his current memory 
loss is believable and most likely related to the head 
injuries that he suffered in the military.  Based upon the 
current diagnosis, the noted head trauma sustained during 
active duty for training in August 1992, and the medical 
nexus provided by the January 2007 VA examiner, service 
connection is warranted for a cognitive disorder, NOS.  

Oozing from Skull and Foot Infections

At the time of a March 2002 VA skin examination, the veteran 
was noted to have numerous moles on his trunk, which had over 
time enlarged and changed colors.  He had had them removed in 
the past but was never told the results of the biopsies.  He 
also had had some irritated skin tags in the axillae.  The 
veteran complained of cracking and bleeding on his palms and 
soles.  He had used many over the counter medications.  
Topical anti-fungal medication had not helped.  The veteran 
further complained of itching, irritation, and flaking of the 
scalp.  

Physical examination performed at that time revealed multiple 
atypical moles on the trunk and on the dorsum of the left 
foot.  Some of the moles were irregular in pigmentation or 
shape but were extremely suspicious.  Intermixed, there were 
several adherent, waxy, brown, and stuck on appearing papules 
on the trunk.  On the palms and soles there was bilateral 
eczematous dry scale with fine distal fissuring of the 
fingertips.  On the scalp there was diffuse waxy scale and 
mild to moderate erythema.  Diagnoses of atypical moles, 
seborrheic keratosis, seborrheic dermatitis of the scalp, and 
dyshidrotic eczema of the hands and feet, were rendered.   

At the time of an August 2002 VA examination, the veteran 
reported multiple molts and green discharge from the scalp a 
year ago.  He had not had any discharge in the last year.

At the time of the June 2007 examination, the examiner 
indicated that the claims folder was available for review.  
The examiner noted that the veteran described his foot 
infections as episodic, which the examiner noted was typical 
for dry skin in the plantar areas that could be fungal in 
origin.  As to the oozing from the skull, the veteran 
reported that he had oozing from the skull and described this 
condition as a thick substance coming out from his scalp.  He 
reported that it shed at times and scaled.  The veteran 
indicated that this had improved from the onset, which was in 
active service, after reportedly returning from the Gulf.  

Physical examination of the skin showed no significant 
lesions.  Minimal wax or seborrhea was noted.  There were no 
open areas or disfiguring scars.  There were no calluses on 
palpation of the feet, plantar areas, or toes.  There were 
also no lesions and no scaling.  There was no fissuring or 
cracking of the skin.  Maceration was not present between the 
toes and there was no onychomycosis.  

The examiner stated that the foot infections that the veteran 
was referring to were dry skin, which was benign and found in 
normal populations.  This condition was not related to active 
duty service and was not a Gulf war syndrome.  The examiner 
further noted that the veteran's complaining of a history of 
oozing rash from the skull was typical of seborrheic 
dermatitis, which had now improved with no signs of acute 
dermatitis.  There was no oozing discharge on the current 
examination.  The claimed skin problem was not a result of 
Gulf War syndrome nor was it a result of active duty service.  

As it relates to the foot infections and oozing from the 
scalp, the Board notes that these conditions have been 
attributed to dry skin and seborrheic dermatitis, thus they 
are not undiagnosed illnesses.  Dry skin and seborrheic 
dermatitis are not listed among the medically unexplained 
chronic multi-system illnesses recognized by VA, nor has VA 
determined by regulation that dry skin or seborrheic 
dermatitis, warrant a presumption of service connection in 
Gulf veterans.  38 C.F.R. § 3.317(a)(2).  Thus, the claimed 
disabilities are not "qualifying chronic disabilities" and 
presumptive service connection under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 is not warranted.

The veteran's foot problems have been attributed to dry skin 
and his scalp problems have been related to his seborrheic 
dermatitis.  Service connection is currently in effect for 
both these disorders.  As such, the veteran has already been 
granted service connection for claimed disabilities and is 
currently receiving compensation for these claimed 
disabilities.  There is no additional disability for which 
service connection could be granted.

Sleeplessness

The veteran's service medical records reveal that a sleep 
study performed in April 1999 revealed excessive periodic 
limb movements of sleep.  These were generally associated 
with arousal, therefore, decreasing the quality of sleep.  
There was no objective evidence of sleep apnea.  

At the time of a September 2002 VA psychiatric examination, 
the veteran was noted to take Sinemet for his sleep disorder.  
An Axis I diagnosis of mild panic attacks was rendered.  An 
Axis III diagnosis of a sleep disorder was also rendered.  

The veteran was afforded a VA examination in January 2007.  
The examiner noted that sleeplessness had previously been 
diagnosed as a sleep disorder due to restless leg syndrome.  
The examiner stated that the veteran's sleeplessness was 
related to depression and this sleep disorder.  He indicated 
that the veteran had several established diagnoses causing 
this condition, some for which service connection was already 
in effect.  

As the time of his January 2007 VA psychiatric examination, 
the veteran was noted to have been previously diagnosed a 
sleep disorder due to restless leg syndrome.  `

As it relates to sleeplessness, the Board notes that this 
condition has been attributed to periodic limb movements of 
sleep and depression, thus it is not an undiagnosed illness.  
Periodic limb movements of sleep and depression are not 
listed among the medically unexplained chronic multi-system 
illnesses recognized by VA, nor has VA determined by 
regulation that a restless leg syndrome or depression, 
warrant a presumption of service connection in Gulf veterans.  
38 C.F.R. § 3.317(a)(2).  Thus, the claimed disabilities are 
not "qualifying chronic disabilities" and presumptive 
service connection under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317 is not warranted.

As noted above, in cases, such as this, where there is a 
diagnosis, the case must be decided on a direct basis.  In 
this regard, the Board notes that the veteran's sleeplessness 
has been attributed to restless leg syndrome and depression.  
The Board notes that service connection is currently in 
effect for periodic limb movements of sleep and anxiety with 
panic attacks, with resultant depression.  As such, the 
veteran has already been granted service connection for the 
causes of his claimed disability.  

Drug Allergies

A review of the veteran's service medical records reveals 
that he was seen in August 2000 for an allergic reaction for 
medication that had been given to him the previous day.  The 
veteran had been given Naprosyn and Motrin.  He was told that 
they were not to be taken together.  He had been noted to 
have had one previous reaction to Naprosyn.  Physical 
examination revealed a mild erythematous macular rash.  A 
diagnosis of status post allergic reaction was rendered.  

Following the June 2006 remand, the veteran was afforded a VA 
examination in January 2007.  At the time of the examination, 
the veteran indicated that there were certain drugs that he 
was not currently able to take that he had been able to take 
prior to his service in the Gulf War.  The examiner noted 
that drug allergies could be present later in life even with 
history of negative reaction in the past for the same 
substance.  He reported that this was not abnormal and that 
it had been noted in the normal population.  

Following examination, the examiner indicated that drug 
allergies occurring after repeated exposure to a type of food 
or drug could occur in the general population without any 
residual disability.  He stated that this was not the result 
of Gulf War syndrome or the result of active duty service.  

Drug allergies constitute a diagnosed illness.  Drug 
allergies are not listed among the medically unexplained 
chronic multi-system illnesses recognized by VA, nor has VA 
determined by regulation that drug allergies warrant a 
presumption of service connection in Gulf veterans.  
38 C.F.R. § 3.317(a)(2).  Thus, the claimed disability is not 
"a qualifying chronic disability" and presumptive service 
connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not 
warranted.  Moreover, the January 2007 VA examiner 
specifically indicated that the veteran's drug allergies were 
not related to any Gulf War service and there is no contrary 
medical opinion.  

As noted above, in cases, such as this, where there is a 
diagnosis, the case must be decided on a direct basis.  In 
this regard, while the Board notes that the veteran was seen 
for an allergic reaction inservice, there were no resulting 
disabilities from this reaction.  Also, as noted by the 
January 2007 VA examiner, allergic reactions may occur at any 
time in life even to drugs to which there had previously been 
no reaction.  The examiner also indicated that any current 
drug allergies were not related to the veteran's period of 
active service.  

The veteran is not competent to render an opinion as to the 
etiology of any current drug allergies.  Moreover, the 
January 2007 VA examiner, following a complete review of the 
claims folder and a comprehensive examination of the veteran 
indicated that any current drug allergies were not related to 
the veteran's period of service.  Based upon the above, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.   


ORDER

Service connection for degenerative disc disease of L5-S1 is 
granted.  

Service connection for a throat disorder is denied.  

Service connection for memory loss, namely a cognitive 
disorder, NOS, is granted.  

Service connection for leg and muscle pain and joint aches 
and pains, claimed as undiagnosed illnesses attributable to 
Gulf War service, is denied.  

Service connection for oozing of the scalp and foot 
infections, claimed as undiagnosed illnesses attributable to 
Gulf War Service, is denied.  

Service connection sleeplessness, claimed as an undiagnosed 
illness attributable to Gulf War service, is denied.  

Service connection for drug allergies is denied.  


REMAND

As noted above, the veteran's service in the Persian Gulf 
during the Gulf War has not been verified.  The veteran's 
complaint of leg, muscle pain and joint aches and pains have 
been attributed to fibromyalgia, which would be entitled to 
presumptive service connection, if the veteran had qualifying 
service.  Although the 2007 examiner opined that this 
condition was not related to service, service connection will 
be granted unless there is affirmative evidence that 
fibromyalgia was the result of a supervening condition or 
event.  38 C.F.R. § 3.317(c)(2) (2007).  There is no evidence 
of such an event in this case.

It is, therefore, important that the veteran's status as a 
Persian Gulf veteran be verified.

With regard to the claims of service connection for fatigue 
and anthrax inoculations claimed as undiagnosed illnesses 
from Gulf War service, the Board notes that the January 2007 
VA examiner did not address the veteran's claims of service 
connection for Gulf War illness due to anthrax inoculations 
and did not render an opinion as to whether the veteran's 
fatigue was related to his period of service.  The issues 
were to be addressed in conjunction with the Board's June 
2006 remand.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  As 
the Board's requests were not complied with, there is no 
other alternative but to remand this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to determine 
whether the veteran had qualifying 
service in the Southwest Asia theater of 
operations during the Gulf War.  Such 
steps may include again contacting the 
Delaware Army National Guard.

2.  If the January 2007 VA examiner is 
available, the examiner should review the 
claims folder and answer the following 
questions:  With regard to the veteran's 
claimed fatigue, the examiner is 
requested to state whether it is at least 
as likely as not that the veteran has 
objective indications of the claimed 
symptoms and, if so, whether the symptoms 
are attributable to a "known" clinical 
diagnosis.  The examiner should then 
state whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's symptoms/identified 
disabilities are attributable to his 
service, including Persian Gulf service. 

As it relates to service connection for 
disabilities claimed as a result of 
anthrax inoculations, the examiner is 
requested to state whether it is at least 
as likely as not that the veteran has 
objective indications of the claimed 
symptoms and, if so, whether the symptoms 
are attributable to a "known" clinical 
diagnosis.  The examiner should then 
state whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's symptoms/identified 
disabilities are attributable to his 
service.  The rationale for all opinions 
expressed should be set forth. 

If the January 2007 VA examiner is not 
available, schedule the veteran for a VA 
examination with the above questions 
being answered by the examiner following 
examination of the veteran and review of 
the claims folder.  

2.  If any claim is not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


